COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:        Nikolette Ledesma and Elsa Estrada v. City of Houston

Appellate case number:      01-19-00034-CV

Trial court case number:    2017-84026

Trial court:                270th District Court of Harris County

Date motion filed:          December 8, 2020

Party filing motion:        Appellee

       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.1.




Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court


Panel consists of Justices Landau, Rivas-Molloy, and Farris.


Date: June 10, 2021